Citation Nr: 0913406	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseduofolliculitis 
barbae (PFB). 

2.  Entitlement to service connection for residuals of a low 
back injury. 

3.  Entitlement to service connection for residuals of a left 
knee injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By that rating action, the RO denied the 
Veteran's claims for service connection for PFB (originally 
claimed as a skin condition) and residuals of low back and 
left knee injuries.  The Veteran timely appealed the RO's May 
2005 rating action to the Board, and this appeal ensued. 

In January 2009, the Veteran testified before the undersigned 
Veterans Laws Judge at the Waco, Texas RO.  A copy of the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reflects that additional 
evidentiary development is necessary prior to final appellate 
review of the service connection claims currently on appeal.



The Veteran maintains that PFB had its onset during active 
service or, in the alterative, that it preexisted service and 
increased in severity therein.  See, VA Form 9, dated and 
signed by the Veteran in November 2005, and January 2009 
Hearing Transcript (T.) at page (pg.) 3, respectively. 

Service treatment records (STRs) reflect that upon enlistment 
into service, the Veteran's head, face, neck, and scalp were 
evaluated as "normal."  See November 1978 service enlistment 
examination report.  On a November 1978 Report of Medical 
History, the Veteran denied ever having had any skin disease.  
In June 1980, the Veteran received treatment for mild to 
moderate PFB with some residual scarring.  At that time, the 
examining physician indicated that the Veteran's PFB had 
"EPTE (Existed Prior to Entry) -2 yrs. duration."  The 
examining physician recommended the Veteran for an 
administrative separation.  

The Veteran continued to seek treatment for PFB throughout 
the remainder of service, to include being instructed not to 
shave until he was discharged.  See STRs, dated from May to 
July 1980.  However, a September 1980 service separation 
examination report reflects that the Veteran's head, face, 
neck, and scalp were evaluated as "normal" at discharge.  See 
September 1980 service discharge examination report.  On a 
September 1980 Report of Medical History, the Veteran denied 
then having, or ever having had any skin disease.  

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 
3-2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).





In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant 
v. Principi, 17 Vet. App. 116 (2003).

There is presently no post-service medical evidence of PFB.  
However, in January 2009, the Veteran testified that he had 
recently sought treatment for his PFB from the Dallas, Texas 
VA Medical Center.  See, T. at pg. 3.  

Also with regard to the Veteran's low back and left knee 
claims, during the January 2009 hearing, the Veteran 
testified that the only post-service treatment that he had 
received for his PFB, low back and left knee was from the VA 
Medical Center (VAMC) in Dallas, Texas.  (See, T. at pages 
(pgs.) 3, 5, 9).  Treatment records from the VAMC are absent 
from the claims file.  

VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim.  38 U.S.C.A § 
5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the claims folder, are in 
the constructive possession of the Board and must be 
considered). see also 38 C.F.R. § 3.159(c)(2) (2008).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Obtain all treatment records 
pertaining to the Veteran from the VAMC 
in Dallas, Texas.  All information 
should be associated with the claims 
file.  All requests for records and 
their responses should be clearly 
delineated in the claims file.


2.  After any outstanding records are 
added to the claims file (to the extent 
available), schedule the Veteran for a  
VA dermatological examination. The 
following considerations will govern the 
examination:

a. The claims file must be made 
available to and thoroughly reviewed 
by the examiner in connection with 
the examination, and the examiner 
must acknowledge such receipt and 
review in any report generated as a 
result of the examination.  

b. The examiner should review the 
Veteran's statements and testimony, 
as well as service treatment records 
in conjunction with the examination.  
Any special diagnostic studies 
deemed necessary should be 
performed.  

c. After reviewing the records, 
examining the Veteran, and 
identifying all appropriate symptoms 
and diagnoses, the examiner must 
provide medical findings or opinions 
responsive to the following 
questions: 

(1)	If  pseudofolliculitis 
is diagnosed, on the basis of 
the clinical record, can it 
be concluded as medically 
undebateable that the 
disorder preexisted the 
Veteran's entry into active 
military service?
    
    
    
(2)	If it is found as 
medically undebateable that 
pseudofolliculitis did 
clearly preexist service, can 
it also be concluded as 
medically undebateable that 
such pseudofolliculits was 
not aggravated to a permanent 
degree in service beyond that 
which would be due to the 
natural progression of the 
disease?; and
    
(3)	If pseudofolliculitis is 
not found to have so 
preexisted service, did it 
have its onset during active 
military service and is 
pseudofolliculiltis present?
    
(4)	In formulating the 
foregoing opinions, the VA 
skin examiner is requested to 
comment on the following 
evidence:  

(i) November 1978 
service entrance 
examination report, 
reflecting that the 
Veteran's head, face, 
neck, and scalp, were 
evaluated as "normal;" 

(ii) a June 1980 service 
dispensary report, 
containing the examining 
physician's notation 
that the Veteran's PFB 
"EPTE-2 yrs. duration;"


(iii) STRs, dating from 
May to July 1980, 
reflecting that the 
Veteran had continued to 
seek  treatment for PFB; 
and, 

(iv) September 1980 
service discharge 
examination report, 
showing that the 
Veteran's head, face 
neck, and scalp were 
reported as "normal."
    
The examination report must 
include a complete rationale 
for all opinions and 
conclusions expressed.  

3. If the obtained VA medical records 
indicate that the Veteran has a left knee 
and/or low back disability that may be 
the result of an in-service incident, or 
if otherwise indicated, the RO/AMC should 
consider whether VA medical examinations 
should be conducted in support of the 
claims. McClendon v. Nicholson, 20 Vet. 
App. 79 (2006); Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was 
to provide a medical examination as 
"necessary to make a decision on a 
claim, where the evidence of record, 
taking into consideration all information 
and lay or medical evidence [including 
statements of the claimant]; contains 
competent evidence that the claimant has 
a current disability, or persistent or 
recurrent symptoms of disability; and 
indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; 
but does not contain sufficient medical 
evidence for the [VA] to make a decision 
on the claim.").
 
4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the claims for service connection for 
PFB, and residuals of low back and left 
knee disabilities on appeal in light of 
any additional evidence added to the 
record assembled for appellate review.  

If any benefit sought remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran in the 
development of his claims. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board, however, takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
service connection claims, including reporting for any 
scheduled VA examinations, is both critical and appreciated.  
The appellant is also advised that failure to report for the 
scheduled skin and orthopedic examinations may result in the 
Board evaluating his service connection claims on the 
evidence of record.  38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





